Citation Nr: 0934099	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip condition.  

3.  Entitlement to service connection for a low back 
condition.  

4.  Entitlement to service connection for a right hip 
condition.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that one of the 
issues on appeal was originally characterized as new and 
material evidence to reopen a claim of entitlement to service 
connection for a bilateral hip condition.  However, as the 
prior final rating decision only denied service connection 
for a right hip condition and the Veteran has specifically 
stated that he does not have a problem with the left hip, the 
issue has been characterized as shown above.    See informal 
claim received in January 2006 and VA Form 9, received in 
July 2008. 

The record shows that a January 2009 rating decision denied 
entitlement to special home adaptation and specially adapted 
housing.  The Veteran has not expressed disagreement with 
this decision and, therefore, the issues are not before the 
Board at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence received since the last prior denial of 
service connection for a low back condition and right hip 
condition was not previously submitted to agency 
decisionmakers, is not cumulative and redundant, bears 
directly and substantially upon the matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claims.

2.  The Veteran's current arthritis of the right hip and 
degenerative disc disease of the lumbar spine resulted from 
an in-service airplane crash.  


CONCLUSIONS OF LAW

1.  The November 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 ; 38 C.F.R.       §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a back 
condition condition, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a right 
hip condition, the claim is reopened.   38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  Degenerative disc disease of the lumbar spine was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  Arthritis of the right hip was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.

The Board has considered this legislation.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Concerning the instant matter, given the favorable action 
taken below, the Board finds that further discussion of VCAA 
is not required.  As the Veteran's appeal is being granted, 
any error in the duties to notify the Veteran of the evidence 
necessary to substantiate his claims and to assist him in the 
development of his claims is harmless.  


Claims to Reopen

The Veteran seeks to reopen his previously denied claims of 
entitlement to service connection for a low back condition 
and right hip condition.  The Veteran's claims were first 
denied by a November 1993 rating decision.  The Veteran was 
denied service connection because there was no evidence of a 
back or hip condition during service.  Thereafter, the RO 
received additional evidence and readjudicated the Veteran's 
claims in a November 1994 rating decision based on a finding 
that the additional evidence received in the interim was not 
new and material.  However, in Jennings v. Mansfield, the 
United States Court of Appeals for the Federal Circuit held 
that a claim becomes final and subject to a motion to reopen 
only after the period for appeal has run.  Jennings v. 
Mansfield, 509 F.3d 1362 (2007).  Any interim submissions 
before finality must be considered by the VA as part of the 
original claim.  Id.  Thus, the Board finds that submission 
of additional evidence related to the November 1993 rating 
decision and that the RO erred in its November 1994 rating 
decision by adjudicating the issues as requiring new and 
material evidence to reopen the claims.  Therefore, the 
November 1994 decision and all evidence submitted in the 
interim relates back to the November 1993 rating decision.  
The Veteran did not submit a Notice of Disagreement and, 
consequently, the November 1993 rating decision is final.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's request to reopen his claims of service 
connection for a low back condition and right hip condition 
was received in 2006.  

The Board notes that by a June 2006 rating decision, the RO 
declined to reopen the Veteran's claims of entitlement to 
service connection for a low back condition and right hip 
condition on the basis that new and material evidence had not 
been received to reopen the claim.  Regardless, the Board 
must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The evidence on file at the time of the last denial in 
November 1993 includes the  Veteran's statements, the August 
1994 VA examination report, statement from Dr. V.M., record 
from Dr. F.B., statement from Dr. G.H., and statement from 
Dr. V.M.  The RO denied the Veteran's claims on the basis 
that there was no evidence of a back condition or hip 
condition during active service.  Further, the RO stated that 
the newly submitted evidence, including the private 
physicians' statements, did not show treatment for a back 
condition or right hip either during service or within the 
one year period following service.  It was noted that 
although the private physicians gave a history of a back 
injury in service, the history would be based on statements 
given them by the Veteran and not first-hand knowledge.

Based on the grounds stated for the denial of service 
connection for a back condition and a right hip condition in 
the previous rating decision, new and material evidence would 
consist of evidence of a low back condition or right hip 
condition in service and a competent medical opinion relating 
the Veteran's low back condition or right hip condition to 
active service.  In this regard, evidence consisting of VA 
treatment records, copy of a chiropractor's license, copy of 
a flight record, and the April 2008 VA examination report was 
submitted.  

Most importantly for the purposes of reopening the Veteran's 
claim is the evidence that the Veteran was a licensed 
chiropractic physician.  In a January 2007 letter, the 
Veteran stated that on February 9, 1949, he became a licensed 
chiropractic physician in the State of Missouri and remained 
licensed through February 1991.  He stated that he treated 
himself and stayed mobile for years, but that his spine and 
hip joint maladies exacerbated to the point that by the late 
1980s, he was dependent on a cane, later a walker, and no 
longer able to perform the duties of a chiropractor.  

The Board finds that the submitted chiropractic license 
constitutes new and material evidence.  The Veteran reported 
that he treated himself for many years and has attributed his 
current low back condition and right hip condition to the 
alleged 1944 airplane crash during active service.  The 
evidence is "new" as the license was not previously of 
record and the evidence is "material" in that it shows the 
Veteran has a current right hip condition and low back 
condition that have been etiologically related to active 
service.  Therefore, the claims are reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  The record shows that the RO 
essentially considered the Veteran's claims of service 
connection on the merits as well in the May 2008 statement of 
the case.  Moreover, the VCAA notice provided the Veteran 
with the laws and regulations pertaining to consideration of 
the claims on the merits.  Accordingly, the Board finds that 
the Veteran would not be prejudiced by its review of the 
merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Service Connection

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002). Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 488 
(1997).  Finally, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

The evidence clearly shows that the Veteran has a current 
disability of the back and right hip.  The April 2008 VA 
examination report reveals that the Veteran has marked 
degenerative arthritic changes of the right hip and the VA 
treatment records reveal numerous diagnoses of degenerative 
disc disease of the spine.  


The Veteran contends that his current low back condition and 
right hip condition are related to active service.  In an 
August 1994 statement, the Veteran reported that he was an 
aircraft pilot and in December 1944 or January 1945, he 
crashed upon landing a navy fighter plane at Nas De Land, 
Florida.  He stated that in crashing, he injured his lower 
spine, pelvis, and right hip.  He explained that ever since 
the crash, he had pain and stiffness in his lower back, 
sacro-iliac joint and hip joint, with pain radiating down 
into his ankle.  The evidence recently submitted by the 
Veteran includes copies of flight logs supporting his 
assertion that he was involved in a plane crash.  
Specifically, a notation dated January 22, 1945, indicates 
that there was a crash in a FM-2 Wildcat that the Veteran was 
piloting.  The Board finds that the Veteran's report of being 
involved in an airplane crash during service is credible.  

Having confirmed that the Veteran was involved in an airplane 
crash during service and now has disabilities of the back and 
right hip, the question presented is whether there is a link 
between the current disabilities and his in-service crash.  

In this regard, the service treatment records are completely 
negative for any notation, documentation, or diagnosis of a 
back or hip condition.  An October 1945 record shows that the 
Veteran was examined and found physically qualified for 
release to inactive duty and no defects were noted.  In 
addition, the complete physical examination for flying was 
conducted on October 2, 1945.  The Veteran's bones and joints 
were clinically evaluated as normal.  The Veteran was noted 
as physically qualified for aeronautically adapted for duty 
involving the actual control of aircraft and for separation.  
Similarly, following separation from active service, an 
October 1950 service record shows that the Veteran was 
examined and found to be physically qualified for retention 
in the Nasal reserve and that there were no defects.    

Notwithstanding the foregoing, the Veteran has submitted 
numerous statements from health care provider over the years 
documenting longstanding problems with his back and right 
hip.  In a July 1994 letter, the Veteran's private physician, 
Dr. V.M. stated that the Veteran was treated by him from 1951 
through 1961 for a chronic myofascitis of the right sacro-
iliac with sciatic, this was caused by a plane crash in 1944 
during World War II.  In a signed affidavit dated in July 
1994 and July 1997, the Veteran's private physician, Dr. G.H. 
stated that he administered health services for the low back 
and sciatic condition in 1955 and periodically thereafter for 
several years.  In a July 1994 letter, the Veteran's 
physician Dr. F.B. stated that he treated the Veteran for a 
low back, right sacro-iliac and right greater sciatic nerve 
pain periodically during the years 1947, 1948, and 1949.  He 
stated that he later treated the Veteran in July 1962 and 
June of 1967.  There were no treatment records available from 
Dr. V.M, Dr. G.H., or Dr. F.B.  

The Veteran was afforded a VA examination in August 1994.  
The Veteran reported that his previous employment was that of 
a chiropractor and he did this for approximately 43 years and 
was forced to retire due to his back and left leg pain.  The 
Veteran reported that he injured his low back and right hip 
in an aircraft accident in December 1944 or January 1945 in 
Florida and that he did not see a physician at that time.  
When he left active service, he had intermittent recurring 
pain in his lower back radiating down his right lateral thigh 
and right lower leg into the last aspect of his right foot.  
The examination reveals a diagnosis of degenerative arthritis 
and degenerative joint disease of the right hip.  

To the extent that the Veteran has provided an opinion 
linking his current back and right hip disabilities to 
service, the Board notes that he has been a licensed 
chiropractor.  Thus, he is competent to diagnose and provide 
etiological opinions in matters involving the musculoskeletal 
system.  Therefore, his opinions have probative weight.

While the RO sought a VA examination and opinion in April 
2008, the examination is not adequate as the examiner was 
unable to provide an opinion without resorting to mere 
speculation.  Thus, this opinion is of no probative value.  
Medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown,  8 Vet. App. 459, 463 (1996).


The Board acknowledges the significant post-service treatment 
for the Veteran's low back condition and sciatic nerve as 
evidenced by the multiple private physicians' letters.  This 
treatment combined with the opinion of the Veteran and Dr. 
V.M. suggests that the Veteran's disabilities resulted from 
his in-service airplane crash.  

Based on the foregoing, the Board concludes that a grant of 
service connection for degenerative disc disease of the 
lumbar spine and arthritis of the right hip is warranted.
 

ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disability is reopened.

Service connection for degenerative disc disease of the 
lumbar spine is granted.

New and material evidence having been submitted, the claim 
for service connection for a right hip disability is 
reopened.

Service connection for arthritis of the right hip is granted.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


